Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50140 ACL Semiconductors Inc. (Name of registrant as specified in its charter) Delaware 16-1642709 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) B24-B27,1/F., Block B Proficient Industrial Centre, 6 Wang Kwun Road Kowloon, Hong Kong (Address of principal executive offices) 011-852-2799-1996 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, $.001 par value, as of May 13, 2009: 28,329,936 Page No. PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of March 31, 2009 (unaudited) and December 31, 2008 2-3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2009 and March 31, 2008 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and March 31, 2008 (unaudited) 5-6 Notes to Condensed Consolidated Financial Statements (unaudited) 7-12 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13-18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4T. CONTROLS AND PROCEDURES 19 PART II OTHER INFORMATION 19 ITEM 6. Exhibits and Reports on Form 8-K SIGNATURES 20 EXHIBITS 21-24 Cautionary Note Regarding Forward-Looking Statements The Company has included in this quarterly report certain Forward-Looking Statements within the meaning of the Private Securities Litigation Reform Act of 1995 concerning the Companys business, operations and financial condition. Forward-Looking Statements consist of all non-historical information and the analysis of historical information, including the references in this report to future revenue growth, future expense growth, future credit exposure, earning before interest, taxes, depreciation and amortization, future profitability, anticipated cash resources, anticipated capital expenditures, capital requirements, and the Companys plans for future periods. In addition, the words could, expects, anticipates, objective, plan, may affect, may depend, believes, estimates, projects and similar words and phrases are also intended to identity such forward-looking statements. Actual results could differ materially from those projected in the Companys forward-looking statements due to numerous known and unknown risks and uncertainties, including, among other things, unanticipated technological difficulties, the volatile and competitive environment for computer and consumer electronic products, changes in domestic and foreign economic, market and regulatory conditions, the inherent uncertainty of financial estimates and projections, the uncertainties involved in certain legal proceedings, instabilities arising from terrorist actions and responses thereto, and other considerations described as Risk Factors in other filings by the Company with the Securities and Exchange Commission including its annual report on Form 10-K. Such factors may also cause substantial volatility in the market price of the Companys common stock. All such forward-looking statements are current only as of the date on which such statements were made. The Company does not undertake any obligations to publicly update any forward looking statement to reflect events or circumstances after the date on which any such statement is made or to reflect the occurrence of unanticipated events. Any reference to ACL, the Company or the Registrant, we, our or us means ACL Semiconductors Inc. and its subsidiaries. 1 ITEM 1. FINANCIAL STATEMENTS. ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS As of As of March 31, December 31, 2009 2008 (Unaudited) Current assets: Cash and cash equivalents $ 897,296 $ 1,784,355 Restricted cash Accounts receivable, net of allowance for doubtful accounts of $0 for 2009 and 2008 Accounts receivable, related parties Inventories, net Restricted marketable securities - Other current assets Total current assets Property, equipment and improvements, net of accumulated depreciation and amortization Other deposits $ $ 34,587,072 The accompanying notes are an integral part of these condensed consolidated financial statements 2 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS' EQUITY As of As of March 31, December 31, 2009 2008 (Unaudited) Current liabilities: Accounts payable $ $ Accrued expenses Lines of credit and notes payable Current portion of long-term debt Current portion of capital lease Income tax payable Due to stockholders for converted pledged collateral Other current liabilities Total current liabilities Long-term liabilities Long-term debts, less current portion Capital lease, less current portion Total long-term liabilities Deferred tax Commitments and contingencies - - Stockholders' equity: Common stock - $0.001 par value, 50,000,000 shares authorized, 28,329,936 issued and outstanding Additional paid in capital Amount due from stockholder/director ) ) Accumulated deficit ) ) Total stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, March 31, Net sales: Related parties $ $ Other Less discounts to customers ) - Cost of sales Gross profit Operating expenses: Selling General and administrative Income (loss) from operations ) Other income (expenses): Rental income Interest expense ) ) Unrealized loss on marketable securities - ) Miscellaneous Income (loss) before income taxes ) Income taxes - Net income (loss) $ $ ) Earnings (loss) per share - basic and diluted $ $ ) Weighted average number of shares - basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements 4 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (Unaudited) Three months ended March 31, March 31, 2009 2008 Cash flows provided by (used for) operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income to net cash provided by (used for) operating activities: Depreciation and amortization Change in inventory reserve - - Changes in assets and liabilities: (Increase) decrease in assets Accounts receivable - other ) Accounts receivable - related parties ) ) Inventories ) ) Other current assets Deposits Increase (decrease) in liabilities Accounts payable Accrued expenses Income tax payable - Other current liabilities ) ) Total adjustments Net cash provided by (used for) operating activities 1,705,436 (194,582 ) Cash flows used for investing activities: Advance from stockholders - Decrease of restricted cash Decrease (Increase) of investment in Securities (Restricted) ) Investment in Securities - Purchases of property, equipment and improvements ) ) Net cash provided by investing activities The accompanying notes are an integral part of these condensed consolidated financial statements 5 ACL SEMICONDUCTORS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (Unaudited) Three Months Ended March 31, March 31, 2009 2008 Cash flows used for financing activities: Repayment on lines of credit and notes payable ) ) Repayment under long-term debt ) ) Principal payments under capital lease obligation ) - Net cash used for financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ 1,249,301 Supplemental disclosure of cash flow information: Interest paid $ $ Income tax paid $ - $ - The accompanying notes are an integral part of these condensed consolidated financial statements 6 ACL SEMICONDUCTORS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation and Nature of Business Operations Basis of Presentation The condensed consolidated financial statements include the financial statements of ACL Semiconductors Inc. and its subsidiaries, Atlantic Components Ltd. (Atlantic) and Alpha Perform Technology Limited (Alpha) (collectively, ACL or the Company). The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. These condensed consolidated financial statements and related notes should be read in conjunction with the Companys audited financial statements for the fiscal years ended December 31, 2008, 2007 and 2006 included in the Companys Annual Report on Form 10-K for the period ended December 31, 2008 filed with the Securities Exchange Commission (SEC) on April 14, 2009. In the opinion of management, these condensed consolidated financial statements reflect all adjustments which are of a normal recurring nature and which are necessary to present fairly the consolidated financial position of the Company as of March 31, 2009 and December 31, 2008, and the results of operations for the three-month periods ended March 31, 2009 and 2008 and the cash flows for the three-month periods ended March 31, 2009 and 2008. The results of operations for the three months ended March 31, 2009 are not necessarily indicative of the results which may be expected for the entire fiscal year. All significant intercompany accounts and transactions have been eliminated in preparation of the condensed consolidated financial statements. Nature of Business Operations ACL Semiconductors Inc. was incorporated under the laws of the State of Delaware on September 17, 2002 and effected a reverse-acquisition of Atlantic, a Hong Kong based company, effective September 30, 2003. The Companys principal activities are distribution of electronic components under the Samsung brand name which comprise DRAM and graphic RAM and FLASH for the Hong Kong and Southern China markets. Atlantic, its wholly owned subsidiary, was incorporated in Hong Kong on May 30, 1991 with limited liability. On October 2, 2003, the Company set up a wholly-owned subsidiary, Alpha, a British Virgin Islands company, to provide services on behalf of the Company in jurisdictions outside of Hong Kong. Effective January 1, 2004, the Company ceased the operations of Alpha, and all related activities are consolidated with those of Atlantic. Revenue Recognition Product sales are recognized when products are shipped to customers, title passes and collection is reasonably assured. Provisions for discounts to customers, estimated returns and allowances and other price adjustments are provided for in the same periods in which the related revenue is recorded and are deducted from gross sales. Currency Reporting Amounts reported in the accompanying condensed consolidated financial statements and disclosures are stated in U.S. Dollars, unless stated otherwise. The functional currency of the Companys subsidiaries, which accounted for most of the Companys operations, is reported in Hong Kong dollars (HKD). Foreign currency transactions (outside Hong Kong) during the period are converted into HKD according to the prevailing exchange rate at the relevant transaction date. Assets and liabilities denominated in foreign currencies at the balance sheet dates are converted into HKD at period-end exchange rates. 7 For the purpose of preparing these consolidated financial statements, the financial statements of the Company reported in HKD have been converted into U.S. Dollars at US$1.00HKD7.8, a fixed exchange rate maintained between the United States and China. 2. Earnings Per Common Share In accordance with SFAS No. 128, Earnings Per Share, the basic earnings (loss) per common share is computed by dividing net earnings (loss) available to common stockholders by the weighted average number of common shares outstanding. Diluted earnings (loss) per common share is computed similarly to basic earnings (loss) per common share, except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. 3. Related Party Transactions Transactions with Mr. Yang As of March 31, 2009 and December 31, 2008, the Company had an outstanding receivable from Mr. Yang, the Companys Chief Executive Officer, majority shareholder and a director, totaling $39,633 and $39,633, respectively. For the three months ended March 31, 2009 and 2008, the Company recorded and paid $465,385 and $180,026, respectively, to Mr. Yang as compensation. Transactions with Classic Electronics Ltd. As of March 31, 2009 and December 31, 2008, the Company had outstanding accounts receivable from Classic Electronics Ltd. (Classic) totaling $1,717,320 and $1,717,320, respectively. The Company has not experienced any bad debt from this customer in the past. Pursuant to a written personal guarantee agreement, Mr. Yang personally guarantees all the outstanding accounts receivable from Classic up to $10 million of accounts receivable. Mr. Wong, a director of the Company, is a 99.9% shareholder of Classic. The remaining 0.1% of Classic is owned by a non-related party. Transactions with Solution Semiconductor (China) Ltd On April 1, 2007, the Company entered into a lease agreement with Solution Semiconductor (China) Ltd (Solution) pursuant to which the Company leases one facility. The lease agreement for this facility expires on March 31, 2009. The monthly lease payment for this lease is $1,090. The Company incurred and paid an aggregate rent expense of $3,270 and $3,270 to Solution during the three months ended March 31, 2009 and 2008. Mr. Wong, a director of the Company, is a 99% shareholder of Solution. The remaining 1% of Solution is owned by a non-related party. Transactions with Systematic Information Ltd. As of March 31, 2009 and December 31, 2008, there were outstanding accounts payable due to Systematic Information Ltd. (Systematic) totaling $166,000 and $0, respectively. A workshop located in Hong Kong owned by Systematic was used by the Company as collateral for loans from Standard Chartered Bank (Hong Kong) Limited (Standard Chartered). 8 Mr. Yang, the Companys Chief Executive Officer, majority shareholder and a director, is a director and the sole shareholder of Systematic. Transactions with Systematic Semiconductor Ltd. During the three months ended March 31, 2009 and 2008, the Company received management fees of $3,846 and $3,846, respectively, from Systematic Semiconductor Ltd. (Systematic Semiconductor). There were no outstanding accounts receivable due from Systematic Semiconductor as of March 31, 2009 and December 31, 2008. Mr. Yang, the Companys Chief Executive Officer, majority shareholder and a director, is the sole beneficial owner of 100% of the equity interests of Systematic Semiconductor. Transactions with Aristo Technologies Ltd. During the three months ended March 31, 2009 and 2008, the Company sold $2,238,249 and $1,764,493, respectively, of products to Aristo Technologies Ltd. (Aristo). Outstanding accounts receivable due from Aristo totaled $8,953,237 and $6,695,409 as of March 31, 2009 and December 31, 2008, respectively. The Company has not experienced any bad debt from this customer in the past. During the three months ended March 31, 2009 and 2008, the Company purchased $0 and $7,117,103, respectively, of products from Aristo. As of March 31, 2009 and December 31, 2008, there were no outstanding accounts payable to Aristo. Mr. Yang, the Companys Chief Executive Officer, majority shareholder and a director, is the sole beneficial owner of 100% of the equity interests of Aristo. Transactions with Aristo Components Ltd. During the three months ended March 31, 2008 and 2007, we received a management fee of $2,692 and $0, respectively, from Aristo Components Ltd. (Aristo Comp). There were no outstanding accounts receivable due from Aristo Comp as of March 31, 2009 and December 31, 2008. The management fee was charged as back office support for Aristo Comp. Mr. Ben Wong, one of our directors, is a 90% shareholder of Aristo Comp. The remaining 10% of Aristo Comp is owned by a non-related party. Transactions with City Royal Limited A residential property located in Hong Kong owned by City Royal Limited (City) was used by the Company as collateral for loans from DBS Bank (Hong Kong) Limited (formerly Overseas Trust Bank Limited) (DBS Bank). Mr. Yang, the Companys Chief Executive Officer, majority shareholder and a director, is a 50% shareholder of City. The remaining 50% of City is owned by the wife of Mr. Yang. 4. Bank Facilities With respect to all of the above referenced debt and credit arrangements, the Company pledged its assets as collateral collectively to a bank group in Hong Kong comprised of DBS Bank, Standard Chartered and The Bank of East Asia Ltd. (Bank of East Asia) for all current and future borrowings from the bank group by the Company. In addition to the above pledged collateral, the debt is also secured by: 9 1. a fixed cash deposit of $641,026 (HKD$5,000,000), a security interest on two residential properties and a workshop located in Hong Kong owned by Atlantic, a wholly owned subsidiary of ACL, a security interest on residential property located in Hong Kong owned by City, a related party, plus a personal guarantee by Mr. Yang as collateral for loans from DBS Bank; 2. a fixed cash deposit of $1,380,010 (HK$10,764,075) plus an unlimited personal guarantee by Mr. Yang, as collateral for loans from Bank of East Asia; 3. a cash deposit/securities not less than $2,051,282 (HK$16,000,000), a security interest on a workshop located in Hong Kong owned by Systematic, a related party, a security interest on workshop located in Hong Kong owned by Solution, a related party, plus an unlimited personal guarantee by Mr. Yang as collateral for loans from Standard Chartered; 5. Economic Dependence The Companys distribution operations are dependent on the availability of an adequate supply of electronic components under the Samsung brand name which have historically been principally supplied to the Company by Samsung Electronics H.K. Co., Ltd. (Samsung HK), a subsidiary of Samsung Electronics Co., Ltd., a Korean public company, pursuant to a distributorship agreement between the Company and Samsung HK (the Distribution Agreement). Samsung HK supplied approximately 65% and 49% of materials to the Company for the three months ended March 31, 2009 and 2008, respectively. The Distribution Agreement has a one-year term and contains certain sales quotas to be met by the Company. The Distribution Agreement has been renewed more than ten times, most recently on March 1, 2009. The Company has never failed to meet the sales quotas set forth in the Distribution Agreement; however, there is no assurance that Samsung HK will continue to supply sufficient electronic components to the Company on terms and prices acceptable to the Company or in volumes sufficient to meet the Companys current and anticipated demand, nor can assurance be given that the Company would be able to secure sufficient products from other third party supplier(s) on acceptable terms. In addition, the Companys operations and business viability are to a large extent dependent on the provision of management services and financial support by Mr. Yang. For the three months ended March 31, 2009 and 2008, the Company purchased $38,725,592 and $25,899,052, respectively, of components from Samsung HK. At March 31, 2009 and December 2008, the Companys accounts payable, net of rebate receivable, due from Samsung totaled $9,479,988 and $6,695,409, respectively. 6. Segment Reporting The Company's sales are generated from Hong Kong and the rest of China and substantially all of its assets are located in Hong Kong. 7. 2006 Stock Option Plan On March 31, 2006, the Board of Directors adopted the 2006 Equity Incentive Stock Plan (the Plan) and the majority stockholder approved the Plan by written consent. The purpose of the Plan is to provide additional incentives to employees, directors and consultants and to promote the success of the Companys business. The Plan permits us to grant both incentive stock options (Incentive Stock Options) with the meaning of Section 422 of the Code, and other options with do not qualify as Incentive Stock Options (the Non-Qualified Options) and stock awards. Unless earlier terminated by the Board of Directors, the Plan (but not outstanding options) terminates on March 31, 2016, after which no further awards may be granted under the Plan. The Plan is administered by the full Board of Directors or, at the Board of Directors discretion, by a committee of the Board of Directors consisting of at 10 least two persons who are disinterested persons defined under Rule 16b-2(c)(ii) under the Securities Exchange Act of 1934, as amended (the Committee). Recipients of options under the Plan (Optionees) are selected by the Board of Directors or the Committee. The Board of Directors or Committee determines the terms of each option grant including (1) the purchase price of shares subject to options, (2) the dates on which options become exercisable and (3) the expiration date of each option (which may not exceed ten years from the date of grant). The minimum per share purchase price of options granted under the Plan for Incentive Stock Options and Non-Qualified Options is the fair market value (as defined in the Plan) on the date the option is granted. Optionees will have no voting, dividend or other rights as stockholders with respect to shares of common stock of the Company, par value $0.001 per share (Common Stock), covered by options prior to becoming the holders of record of such shares. The purchase price upon the exercise of options may be paid in cash, by certified bank or cashiers check, by tendering stock held by the Optionee, as well as by cashless exercise either through the surrender of other shares subject to the option or through a broker. The total number of shares of Common Stock available under the Plan, and the number of shares and per share exercise price under outstanding options, will be appropriately adjusted in the event of any stock dividend, reorganization, merger or recapitalization or similar corporate event. The Board of Directors may at any time terminate the Plan or from time to time make such modifications or amendments to the Plan as it may deem advisable and the Board of Directors or Committee may adjust, reduce, cancel and regrant an unexercised option if the fair market value declines below the exercise price except as may be required by any national stock exchange or national market association on which the Common Stock is then listed. In no event may the Board, of Directors without the approval of stockholders, amend the Plan if required by any federal, state, local or foreign laws or regulations or any stock exchange or quotation system on which the Common Stock is listed or quoted and the applicable laws of any other country or jurisdiction where options or stock purchase rights are granted under the Plan. Subject to limitations set forth in the Plan, the terms of option agreements will be determined by the Board of Directors or Committee, and need not be uniform among Optionees. 8. Recently Issued Accounting Pronouncements On April 9, 2009, the FASB issued FSP FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly. This FASB FSP provides additional guidance for estimating fair value in accordance with FASB Statement No. 157, Fair Value Measurements, when the volume and level of activity for the asset or liability have significantly decreased. This FSP also includes guidance on identifying circumstances that indicate a transaction is not orderly. This FSP will be effective for interim and annual reporting periods ending after June 15, 2009, and will be applied prospectively.
